DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 
Status of claims
Canceled:
none
Pending:
1-27
Withdrawn:
none
Examined:
1-27
Independent:
1, 14 and 23
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
As detailed on the 3/25/2022 filing receipt, this application claims priority to as early as 12/2/2019.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements: setting the context of the invention, particular to all claims, and distinguishing the instant application from any related applications, for example one or more of: genome, flow cell, contiguity-preserved library fragments, solid support, amplifying.  (MPEP 606 pertains.)
Claim objections
Claims 1-27 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
1-27
contiguity preserved
Better if hyphenated: 
"contiguity[[ ]]-preserved"
23
...delivery fluidics to respectively deliver...
To preclude an intended use interpretation and to emphasize claiming of a structural relationship appropriate to a "system" claim:
"...delivery fluidics configured to respectively deliver..."

And the same applies to each of the subsequent, "to illuminate," etc. including the recited "controller to..."  Also, a 112/b rejection applies below.





Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
clustering images
It is not clear how to interpret or what is required by the recited "clustering" in "clustering images."  The specification discloses but does not clearly define or otherwise explain the use of the term ([3-4, 15, 18, 23, 125-126, 133, 135, 149, 184, 201, 210, 231]).  It is not clear what constitutes a "clustering image" in contrast to simply an "image."  Although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)  Below it is assumed that "time-based clustering image" has the same scope as "time-based image."
14, 23
generating a time-based clustering image
The recited "time-based" is inconsistent with the recitation of only a single "imaging" step.  A series of images is disclosed as being time-based (specification: [3]), but it is not clear how a single image can be "time-based."  It is not clear what requirement is created by the recited "time-based," and it is not clear how the scope of "time-based clustering image" differs from the scope of simply "clustering image."  All images are understood to have an acquisition time.  Below it is assumed that "time-based clustering image" has the same scope as "clustering image."  Claim 23 is rejected similarly, however claim 27 remedies the rejection and so is not similarly rejected.
23
delivery fluidics to respectively deliver...
The recitation is ambiguous as to whether it specifies process or structure.  To the extent that the claim reads on embodiments specifying process, then the claim is of mixed 101 statutory class (MPEP 2173.05(p).II pertains).  This rejection may be overcome, for example, by amending to "...delivery fluidics configured to respectively deliver..."

The same issue occurs at "...an illumination system positioned to illuminate..." and at "...an illumination system positioned to illuminate..."

Below it is assumed that each such recitation will be amended as suggested.
23-24
controller to:
cause...
Claim 23 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited "cause..." and similar steps.  The recited "system" is not interpreted as requiring structure clearly linking the "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a data storage device, comprised by the "system," and instructions stored therein and configured according to the recited elements and steps.  However, it is not clear whether there is disclosed support for such instructions or an equivalent.  Claim 24 is rejected similarly regarding its recited "wherein the controller is to:..."

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
contiguity preserved
library fragments
"[0032] Contiguity preserved library fragments are smaller pieces of the longer nucleic acid sample that has been fragmented, where the smaller fragments are held together in some manner (e.g., by a bead, with a transposome, etc.)."


Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 1-27 are clear of the prior art.  Close art, for example Amini (as cited on the 10/26/2021 IDS), while addressing "Haplotype-resolved whole-genome sequencing by contiguity-preserving transposition and combinatorial indexing" (title), does not teach the instant combination of contiguity-preserved library fragment release followed by time series imaging, and it is not clear that any combination of art would have rendered the claims obvious.
Patent eligible subject matter - no 101 rejection
Referring to 101 analysis as organized at MPEP 2106, no 101 rejection applies at least in view of analysis Step 2A, 1st prong in that the claims are not clearly directed to any possible JE and in view of analysis Step 2B in that the claims recite a combination of physical sample processing steps which are in addition to any possible JE and which are non-conventional. 

Conclusion
No claim is allowed.  A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further information is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1672 (previously 1631)